Citation Nr: 0619033	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  96-44 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
including hepatitis C, and coronary artery disease, as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for anemia, 
pancytopenia, and myelodysplasia, as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1948.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA), Huntington, West Virginia, regional 
office (RO).  

In May 1999, the Board remanded the case for additional 
development.  

In March 2003, the Board, in pertinent part, remanded the 
issues of entitlement to service connection for a liver 
disorder, including hepatitis C, coronary artery disease, 
anemia, pancytopenia, and myelodysplasia, all as a result of 
exposure to ionizing radiation, for additional development.  
Subsequently, a March 2006 rating action continued the prior 
denials.


FINDINGS OF FACT

1.  The evidence establishes that the veteran was exposed to 
ionizing radiation as a result of participation in Operation 
CROSSROADS, a U.S. nuclear test series conducted at Bikini 
Atoll, the Marshall Islands, during 1946.

2.  The weight of the medical evidence of record is against a 
finding that a liver disorder, including hepatitis C; 
coronary artery disease; anemia; pancytopenia; and 
myelodysplasia, was present during service or for many years 
thereafter, or that any such disorder is related to the 
veteran's period of service or exposure to ionizing radiation 
in service.


CONCLUSIONS OF LAW

1.  A liver disorder, including hepatitis C; and coronary 
artery disease were not incurred in or aggravated by service 
and were not due to exposure to radiation in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2005).

2.  Anemia, pancytopenia, and myelodysplasia were not 
incurred in or aggravated by service and were not due to 
exposure to radiation in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in November 2005.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The veteran was provided with a VA 
examination in September 1999, and private and VA 
hospitalization and outpatient records were obtained.  The RO 
also obtained radiation dose assessments of the veteran, and 
obtained multiple opinions from the Undersecretary for Health 
that addressed the veteran's claims.  A previous remand noted 
that a bioassay urinalysis of the veteran had been 
recommended.  Unfortunately, research by the RO and the VAMC 
found that Congressional funding for this testing was not 
currently available.  Thus, VA was unable to provide the 
veteran with the bioassay urinalysis.  The veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

In April 2006, the RO provided the veteran with a letter 
setting forth the criteria for assigning disability ratings 
and effective dates.  However, in light of the Board's denial 
of the appellant's claims for service connection, no 
disability rating or effective date will be assigned.  There 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For 


the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation prior 
to March 26, 2002 are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service- 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia 
(manifest at any time after exposure), thyroid cancer, breast 
cancer, lung cancer, bone cancer (manifest within 30 years 
after exposure), liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary cancer, multiple myeloma, posterior 
subcapsular cataracts (manifest 6 months or more after 
exposure), non-malignant thyroid nodular disease, ovarian 
cancer and parathyroid adenoma.  38 C.F.R. § 3.311(b) 
(emphasis added).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.

In this case, the record reflects that the veteran served on 
active duty from August 1945 to December 1948.  Historical 
records confirm that he was present at Operation CROSSROADS, 
a U.S. nuclear test series conducted at Bikini Atoll, the 
Marshall Islands, in 1946.  A letter from the Defense Threat 
Reduction Agency (DTRA) dated in March 2002 confirms his 
participation in that nuclear test series.  That agency also 
reported an external radiation dose for the veteran of 0.6 
rem gamma and 0.000 neutron.  The internal dose was 0.0 (less 
than 0.01) rem.  The skin dose was noted as 8.1 rem.

A revised estimate was provided by the DTRA in a letter dated 
in June 2005.  This indicated that the mean total external 
dose was 0.6 rem, with upper bound of 1.5 rem.  The mean skin 
dose (lips and neck) beta plus gamma was 0.9 rem, with upper 
bound total skin dose of 1.8 rem.  Internal committed dose to 
the red marrow was 0.0003 rem, with upper bound committed 
dose of 0.003 rem.  Internal committed dose to the heart and 
liver was 0.0015 rem, with upper bound committed dose of 
0.015 rem.  The veteran accepted and provided comments in 
response to the scenario description, and the DTRA indicated 
that his responses were considered in developing the dose 
assessment. 

A liver disorder, coronary artery disease, anemia, 
pancytopenia, and myelodysplasia were not noted in the 
veteran's service medical records or for many years following 
his separation from service in 1948.  These conditions were 
first identified in the 1990s.   

A December 1996 statement from D.A.C., M.D., indicated that 
the veteran had an abnormal liver/spleen scan suggesting some 
early cirrhosis.  This was likely secondary to hepatitis C.

A statement dated in February 1997 from J.A., M.D., noted 
that the veteran had been followed for coronary artery 
disease.  Dr. A. stated that the veteran's coronary artery 
disease was "certainly not uncommon for someone his age but 
it is certainly possible that significant radiation exposure 
could have contributed to the problem.  This cannot be 
excluded at this time."

A statement dated in December 1998 from C.L.B., M.D., noted 
that the veteran had been treated since May 1996.  "I 
believe that the pancytopenia and splenomegaly could be 
identified as myelodysplasia and that this is related to a 
well-documented exposure to atomic radiation.  

An October 1999 VA gastrointestinal consultation report 
stated that:

The patient has documented hepatitis C, 
diagnosed in 1995.  He has 
hepatosplenomegaly and chronic 
pancytopenia which may be due to 
hypersplenism secondary to hepatitis C 
infection.  

Radiation exposure is not a known risk 
factor for hepatitis C infection, which is 
transmitted by contaminated blood 
products, infected needles, or, less 
commonly, by sexual conduct.  His liver 
biopsy report is consistent with hepatitis 
C infection, however it is difficult to 
say if he has had radiation exposure to 
the liver and if radiation is a 
contributing factor to his liver disease.

VA cardiology consultation noted that given the presence of 
numerous coronary artery disease risk factors, including age, 
gender, diabetes mellitus, hypertension, and high 
cholesterol, that it was virtually impossible to separate the 
radiation effect on the veteran's coronaries from the 
naturally occurring atherosclerotic process.  "It is true 
that coronary disease can occur from radiation exposure, as 
seen with radiation therapy to the mediastinum for cancer.  
If the patient had presented at a much younger age, it would 
be easier to attribute his coronary artery disease to 
radiation."

A letter dated in May 2002 from C.M., M.D., indicated that 
the veteran had sought an opinion from Dr. M. as to the 
relationship between his claimed conditions and his radiation 
exposure.  Dr. M. reviewed the March 2002 dose assessment 
report and the veteran's reported history of exposure, and 
provided the following statement:

It is my opinion with a reasonable degree 
of medical certainty with a dose of 8 rem 
of beta and gamma radiation that 
your...pancytopenia with splenomegaly [is] 
the result of your radiation exposure 
sustained during your involvement in 
operation crossroads.

I believe that your additional exposure to 
gamma radiation has resulted in your 
current problems with cytopenia and 
enlarged spleen.

In a follow-up letter in October 2002, Dr. C.M. stated that 
it was his reasoned medical opinion that the veteran's 
myelodysplasia is related to excessive exposure to ionizing 
radiation.  The physician stated that his review of the March 
2002 dose assessment along with photographs and statements 
provided by the veteran led him to conclude that the DTRA 
underestimated the dose of gamma radiation received by the 
veteran.

A December 2003 treatment record indicated that the veteran's 
pancytopenia was secondary to cirrhosis and hepatitis C.

The veteran's claimed conditions are not among the diseases 
for which service connection may be granted on a presumptive 
basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Further, they are not among the recognized radiogenic 
diseases, which if present, warrant claims development under 
38 C.F.R. § 3.311.  

However, as the veteran has submitted medical evidence 
suggesting that his claimed conditions are radiogenic 
diseases, i.e., a disease that may be induced by ionizing 
radiation, or that the condition is otherwise related to 
service, VA was required to refer the claim to the Under 
Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  

The Under Secretary for Benefits obtained an opinion dated in 
December 2005 from VA's Chief Public Health and Environmental 
Hazards Officer, with consideration of the most recent (June 
2005) radiation dose assessment of the veteran.  That opinion 
stated that myelodysplastic syndrome (MDS) includes a group 
of diseases characterized by low blood cell counts in the 
peripheral blood and an abnormal appearing bone marrow.  
About 30 percent of patients with MDS progress to acute 
myeloid leukemia.  Radiation is a recognized factor for MDS.  
The Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the MDS.  In 
accordance with guidance on using the NIOSH IREP for 
neoplasms of uncertain behavior of other lymphatic and 
hematopoietic tissues including MDS, the computer software 
calculated a 99-percentile value for the probability of 
causation of 1.66 percent.  

The opinion continued that using the NIOSH IREP models for 
leukemias, the 99-percentile values for probability of 
causation were 0.50 percent and 2.98 percent.  The NIOSH IREP 
does not address non-neoplastic disorders of the liver, 
cardiovascular system, immune system, or bone marrow.  Damage 
to these organs or tissues, other than neoplastic 
transformation, if caused by radiation, would be an example 
of a deterministic effect.  Deterministic changes generally 
are considered to have a threshold.  The probability of 
causing harm in most healthy individuals at doses of less 
than 10 rem as a result of deterministic effects is close to 
zero; usually, a threshold dose on the order of hundreds of 
thousands of rads must be exceeded for the deterministic 
effect to be expressed.  Hepatitis C is caused by a virus.  

In accordance with the above, the opinion concluded that it 
was unlikely that the veteran's liver disorder, including 
hepatitis C, coronary artery disease, anemia, pancytopenia, 
and myelodysplasia, could be attributed to exposure to 
ionizing radiation in service.

The preponderance of the evidence is against a finding that a 
liver disorder, including hepatitis C; coronary artery 
disease; anemia; pancytopenia; and myelodysplasia, were 
manifested in service or for many years following separation 
therefrom.  In reaching this conclusion, the absence of 
pertinent findings in the service medical records weighs 
heavily against the claims, as does the absence of medical 
records relating to the claimed conditions for more than 40 
years after service.  Most importantly, the VA Chief Public 
Health and Environmental Hazards Officer opined that there 
was less than a two percent probability that MDS was related 
to exposure to ionizing radiation, that radiation exposure at 
the level of the veteran's assessed dose was not a known risk 
factor for his liver disorders, coronary artery disease, 
anemia, and pancytopenia.  

This expert opinion, which is based on the most recent and 
accurate dose assessment, and which cites to specific and 
recognized scientific sources, outweighs the equivocal and/or 
speculative statements of the private physicians of record to 
the effect that radiation exposure could be a contributing 
factor in the development of the veteran's coronary artery 
disease, myelodysplasia, pancytopenia.  The private evidence 
generally supports the position that hepatitis C was caused 
by a virus, and that coronary artery disease is a result of 
the aging process.  The Board notes that Dr. C.M. based his 
opinions supporting a radiation cause for pancytopenia and 
myelodysplasia on review of the older dose assessments, and 
does not provide any professional credentials to support his 
taking issue with the assessed dosage levels.  The Board 
notes that the most recent dose assessments, upon which the 
Chief Public Health and Environmental Hazards Officer's 
opinion was based, considered the veteran's comments in 
response to the exposure scenario description.  Similarly, 
Dr. C.L.B. provides no rationale or scientific support for 
his statements regarding a radiation cause for the veteran's 
pancytopenia and myelodysplasia.  

Although the veteran contends that he has a liver disorder, 
including hepatitis C; coronary artery disease; anemia; 
pancytopenia; and myelodysplasia, due to exposure to ionizing 
radiation during his participation in Operation CROSSROADS in 
service, the Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In summary, the medical evidence does not demonstrate that a 
liver disorder, including hepatitis C; coronary artery 
disease; anemia; pancytopenia; and myelodysplasia, are 
disorders recognized by the VA as etiologically related to 
exposure to ionizing radiation.  Additionally, while the 
veteran has submitted medical opinions attributing these 
disabilities to radiation exposure, those opinions are 
outweighed by the expert findings of the Chief Public Health 
and Environmental Hazards Officer.  

The preponderance of the evidence is against the veteran's 
claims.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran; the benefit-of-the- doubt rule is 
not applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


